1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3

4     JANET HILLER,                                    Case No. 2:19-cv-00260-RFB-GWF
5        Petitioner,
                                                       ORDER GRANTING MOTION FOR
6            v.                                        LEAVE TO FILE A SECOND AMENDED
                                                       PETITION (ECF NO. 14)
7
      WARDEN NEVEN, et al.,
8
         Respondents.
9

10

11          In this habeas corpus action, the petitioner, Janet Hiller, with counsel, filed an
12   amended habeas petition on June 28, 2019 (ECF No. 12). On that date, Hiller also filed
13   a motion for leave to file a second amended petition (ECF No. 14), requesting ninety
14   days to further amend her petition. Hiller represents in the motion that she filed the first
15   amended petition out of concern about the operation of the statute of limitations with
16   respect to certain claims, but requests leave to further amend to further refine her
17   petition. Respondents filed a notice of non-opposition to that motion on July 11, 2019
18   (ECF No. 15). Good cause appearing,
19          IT IS ORDERED that Petitioner’s Motion for Leave to File a Second Amended
20   Petition (ECF No. 14) is GRANTED. Petitioner will have 90 days from the date of this
21   order to file a second amended petition for writ of habeas corpus. In all other respects,
22   the schedule for further proceedings set forth in the order entered April 23, 2019 (ECF
23   No. 11) will remain in effect.
24

25          DATED this 15th day of July, 2019.
26
27
                                                        RICHARD F. BOULWARE, II,
28                                                      UNITED STATES DISTRICT JUDGE
                                                   1
